                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KENDRICK H. INGRAM, SR.,                                  )
                                                           )
                  Plaintiff,                               )
                                                           )
 vs.                                                       )            Case No. 19-cv-304-NJR
                                                           )
                                                           )
 DR. F. AHMED,                                             )
 NICHOLAS R. LAMB,                                         )
 MICHAEL S. DEIMEL,                                        )
 J. FREEMAN,                                               )
 KEVIN KINK,                                               )
 MS. CUNNINGHAM,                                           )
 and DR. BROOKHART,                                        )
                                                           )
                 Defendants.                               )

                                   MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Kendrick H. Ingram, Sr., an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff alleges he became ill after being

subjected to unsanitary conditions in the cafeteria, and that Defendants failed to properly treat his associated

gastrointestinal problems. In connection with these claims, he seeks monetary damages and injunctive relief

(unspecified medical treatment), presumably at the close of the case.

        This case is now before the Court for preliminary review of the Complaint pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter out non-meritorious

claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to state

a claim upon which relief may be granted, or asks for money damages from a defendant who by law is immune

from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                                The Complaint

        In his Complaint (Doc. 1), Plaintiff makes the following allegations: In July 2017, after being subjected

to unsanitary conditions in the cafeteria, Plaintiff suffered from gastrointestinal symptoms (stomach pain,


                                                       1
excessive gas, and diarrhea). (Doc. 1, pp. 5,7). Plaintiff’s first two requests for medical attention were ignored

by unspecified individuals in the healthcare unit. (Doc. 1, p. 5). On August 1, 2017, Plaintiff was seen by a nurse

(not a defendant in this action). The unspecified nurse refused to accept Plaintiff’s stool sample and apparently

failed to provide any treatment. Id. Over the next few weeks, Plaintiff lost 35 pounds and suffered from severe

pain and gastrointestinal symptoms, including vomiting, diarrhea, and blood in his stool. Id. On August 25, 2017,

after providing stool and urine samples to Dr. Ahmed, Plaintiff was diagnosed with an intestinal infection and

was referred to an outside specialist. Id. Plaintiff was examined by the specialist on November 7, 2017 and was

scheduled for a colonoscopy in February 2018. (Doc. 1, p. 6). Prior to the colonoscopy, Plaintiff was on a liquid

diet for approximately 16 hours. After the colonoscopy was performed, Plaintiff was informed that officials at

Lawrence should have had Plaintiff on a liquid diet for at least 48 hours prior to the procedure, and Plaintiff had

to be scheduled for a second colonoscopy. Id. Dr. Ahmed subsequently apologized to Plaintiff for the mistake.

Id.

         On February 17 and 18, 2018, while waiting for his second colonoscopy, Plaintiff became ill and

repeatedly requested emergency medical attention. Id. Officer Freeman ignored Plaintiff’s repeated pleas for

medical attention. Id. This placed Plaintiff in a “desperate situation” and resulted in Plaintiff being charged with

staff assault. Id.

         On February 19, 2018, Plaintiff went on a hunger strike. Id. He told Warden Kink and Major Wheeler

that he wanted them to (1) reduce or strike the assault charge from his record; (2) “speed up” his colonoscopy

appointment; and (3) give him a “special shop” so he would not have to endure unsanitary conditions in the

cafeteria in the future. Id. Warden Kink and Major Wheeler granted two of his three requests. Id. Unfortunately,

however, Plaintiff does not specify which requests were granted. Id. Plaintiff’s second colonoscopy was

performed on May 1, 2018, but there was no follow-up. The Complaint does not include any additional

allegations regarding the alleged lack of follow-up.

         Plaintiff seeks damages for the suffering he experienced from July 25, 2017, through May 1, 2018.

(Doc. 1, pp. 6-7). He also seeks further medical treatment for the gastrointestinal symptoms he experienced

because of unsanitary conditions in the cafeteria.




                                                         2
                                              Preliminary Dismissals

         Defendants Warden Lamb, Warden Brookhart, and Officer Deimel are not referenced in the body of

the Complaint. Merely naming a party in the caption of a complaint is not enough to state a claim against

him. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Further, Plaintiff’s failure to assert a specific act

of wrongdoing as to these individuals does not meet the personal involvement requirement necessary for

§ 1983 liability. See Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). Accordingly, these Defendants

will be dismissed from the Complaint without prejudice.

         The body of the Complaint directs allegations against Major Wheeler and an unspecified nurse. These

individuals, however, are not identified as defendants in the case caption or list of defendants. Accordingly, any

claims Plaintiff intended to bring against Major Wheeler and the unspecified nurse are dismissed without

prejudice. See Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005).

                                                     Discussion

         Based on the allegations in the Complaint, the Court finds it convenient to divide the pro se action into

two counts:

         Count 1:          From July 25, 2017, through May 1, 2018, Dr. Ahmed, Warden Kink, and
                           Administrator Cunningham were deliberately indifferent to Plaintiff’s
                           serious medical condition in violation of the Eighth Amendment.

         Count 2:          On February 17, 2018, and February 18, 2018, Officer Freeman was
                           deliberately indifferent to Plaintiff’s serious medical condition in
                           violation of the Eighth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise directed

by a judicial officer of this Court. Any other claim that is mentioned in the Complaint but not addressed in

this Order should be considered dismissed without prejudice as inadequately pled under the Twombly

pleading standard. 1

                                                       Count 1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can be
granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                           3
         To state a claim for deliberate indifference to a serious medical need, an inmate must show that (1) he

suffered from an objectively serious medical condition; and (2) the defendant was deliberately indifferent to a

risk of serious harm from that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). Plaintiff’s claim

fails on the second element. Although the Complaint suggests that between July 2017 and May 2018, one or

more officials may have failed to appropriately treat his serious medical condition, it does not include allegations

indicating that Dr. Ahmed, Administrator Cunningham, or Warden Kink failed to appropriately treat Plaintiff’s

medical condition or acted with the requisite state of mind regarding his medical care. Plaintiff claims that Dr.

Ahmed and Administrator Cunningham are subject to liability because he was “under their care” during the

relevant time. (Doc. 1, p. 6). But the mere fact that Dr. Ahmed oversaw Plaintiff’s medical care and that

Administrator Cunningham was responsible for medical care at the facility does not suffice to establish liability.

See Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003); Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir.

2009). Plaintiff also alleges that Dr. Ahmed apologized when he learned that Plaintiff was placed on a restricted

diet for 16 hours prior to his initial colonoscopy (instead of the requisite 48 hours). The fact that Dr. Ahmed

apologized after learning that someone made a mistake regarding Plaintiff’s treatment, however, does not suffice

to establish deliberate indifference. 2 Finally, as to Warden Kink, Plaintiff merely alleges that he inquired about

Plaintiff’s hunger strike and responded by granting some, but not all, of Plaintiff’s demands. This in no way

suggests deliberate indifference. For these reasons, Count 1 will be dismissed without prejudice for failure to

state a claim for relief. 3

                                                           Count 2

         Plaintiff claims that in February 2018, following his first colonoscopy, he was still sick and was in need

or urgent medical care. (Doc. 1, p. 6). He also claims that Officer Freeman ignored his repeated requests for

medical treatment. These allegations are enough to allow Count 2 to proceed. See Estelle v. Gamble, 429 U.S.

97, 104–05 (1976) (deliberate indifference is manifested by “prison guards in intentionally denying or delaying

access to medical care or intentionally interfering with the treatment once prescribed”).




2 The only other allegation as to Dr. Ahmed is that after examining Plaintiff in August 2017, Dr. Ahmed referred Plaintiff to an
outside specialist. (Doc. 1, p. 5).
3 Plaintiff’s request for injunctive relief is tied to Count 1. Accordingly, that request is now moot.



                                                               4
                                                    DISPOSITION

        IT IS HEREBY ORDERED that Counts 1 is DISMISSED without prejudice for failure to state

a claim for relief.

        IT IS FURTHER ORDERED that Count 2 will proceed against Freeman.

        IT IS FURTHER ORDERED that Ahmed, Lamb, Deimel, Kink, Cunningham, and Brookhart

are DISMISSED without prejudice for failure to state a claim for relief. The Clerk of the Court is

DIRECTED to terminate these individuals as defendants in the Court’s Case Management/Electronic Case

Filing (“CM/ECF”) system.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Freeman: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum

and Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on Defendant, and the Court will

require Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

        If Defendant cannot be found at the work address provided by Plaintiff, the employer shall furnish

the Clerk with Defendant’s current work address, or, if not known, his last known address. This information

shall be used only for sending the forms as directed above or for formally effecting service. Any

documentation of the address shall be retained only by the Clerk. Address information shall not be

maintained in the court file or disclosed by the Clerk.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties

consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

Section 1915, Plaintiff will be required to pay the full amount of the costs.

                                                      5
        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently investigate

his whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change in

address occurs. Failure to comply with this order will cause a delay in the transmission of court documents

and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: June 5, 2019

                                                           ____________________________
                                                           NANCY J. ROSENSTENGEL
                                                           Chief U.S. District Judge




                                             Notice to Plaintiff

        The Court will take the necessary steps to notify Defendant of your lawsuit and serve him with a

copy of your Complaint. After service has been achieved, Defendant will enter his appearance and file an

Answer to the Complaint. It will likely take at least 60 days from the date of this Order to receive

Defendant’s Answer, but it is entirely possible that it will take 90 days or more. When Defendant has filed

his Answer, the Court will enter a Scheduling Order containing important information on deadlines,

discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for Defendant before filing

any motions, to give Defendant notice and an opportunity to respond to those motions. Motions filed before

Defendant’s counsel has filed an appearance will generally be denied as premature. Plaintiff need not

submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                                      6
